Title: To Thomas Jefferson from James Thomson Callender, 10 March 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond March 10. 1800.

I now inclose for you a number of the Republican, along with the last number of the Examiner, Containing a Copy of the Letter from You. Some errata!
The Second Part of The Prospect will be continued in the Republican, and reprinted at Staunton, and all, or part of it, in the national Magazine.
I had once entertained the romantic hope of being able to overtake the federal Government, in its career of iniquity; but I am now satisfied that they can act Much faster than I Can write after them.
I will send You the Continuation of the second part of The Prospect, and I am Sir
Your most obedt servt

J. T. Callender.


P.S. Every Engine has been set at work to do me all kinds of mischief, since I Came here; the Satisfaction of knowing that they are exceedingly provoked is to me a partial Compensation for the inconvenience of being belied and Stared at, as if I was a Rhinoceros. They are chop fallen, and many turn round that were very bitter agt. me at first! Will You have the goodness to let General Mason know that I send him two franks by this post?

